         Case 1:19-cv-03459-RC Document 15 Filed 10/02/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


RICHARD R. CADMUS, JR.,                         *
                                                *
                               Plaintiff,       *
                                                *
v.                                              *
                                                *
                                                *   Civil Action No.: 1:19-cv-03459-RC
CHECKR, INC.                                    *
                                                *
                             Defendant.         *

                                NOTICE OF ERRATA



      Plaintiff, hereby, notifies the Court and Defendant that his Second Consent Motion

for Enlargement of Time to Respond to Defendant’s Motion to Dismiss/Motion for

Summary Judgment (ECF No. 14) was inadvertently filed without Exhibit “G” which is

attached herewith.




Dated: October 2, 2020                                    Respectfully Submitted,



                                                          By:/s/Richard R. Cadmus Jr.
                                                                    Pro Se

Richard R. Cadmus Jr.
1258 James Street
Baltimore, MD 21223
(540)395-3539
randcadmus@gmail.com
Pro se Plaintiff




                                            1
